UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14D-9 Solicitation/Recommendation Statement under Section 14(d)(4) of the Securities Exchange Act of 1934 ANADIGICS, I nc . (Name of Subject Company) ANADIGICS, I nc . (Name of Person(s) Filing Statement) Common Stock, par value $0.01 per share (Title of Class of Securities) (CUSIP Number of Class of Securities) Terrence G. Gallagher Executive Vice President and Chief Executive Officer ANADIGICS , Inc. 141 Mt. Bethel Road Warren , New Jersey ( ) 668-5000 (Name, address and telephone number of person authorized to receive notices and communications on behalf of the person(s) filing statement) With copies to: W. Raymond Felton Greenbaum, Rowe, Smith & Davis LLP P.O. Box 5600 Woodbridge, New Jersey 07095 ) 549-5600 ☒ Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. The information set forth under Items1.01, 5.02, 8.01 and 9.01 of the Current Report on Form 8-K filed by ANADIGICS, Inc. on November 12, 2015 (including all exhibits attached thereto) is incorporated herein by reference.
